Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 1 of 19 PageID# 1118




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA




         UMG RECORDINGS, INC., et al.,

                        Plaintiffs,

                                      v.             Case No. 1:18-cv-00957-CMH-TCB

        TOFIG KURBANOV, et al.,

                        Defendants.


                            STIPULATED PROTECTIVE ORDER

        Pursuant to Federal Rule of Civil Procedure 26(c), and upon the stipulation of Plaintiffs

 UMG Recordings, Inc., Capitol Records, LLC, Warner Records Inc. (f/k/a Warner Bros. Records

 Inc.), Atlantic Recording Corporation, Elektra Entertainment Group Inc., Fueled by Ramen LLC,

 Nonesuch Records Inc., Sony Music Entertainment, Sony Music Entertainment US Latin LLC,

 Arista Records LLC, LaFace Records LLC, and Zomba Recording LLC (collectively,

 “Plaintiffs”), and Defendant Tofig Kurbanov (“Defendant”), good cause having been shown, it is

 hereby ORDERED as follows:

        1.      Protected Information

        “Protected Information” means any information of any type, kind, or character that is

 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by any of the producing or

 receiving persons, whether it be a document, information contained in a document, information

 revealed during a deposition, information revealed in an interrogatory answer, or otherwise.




                                                 1
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 2 of 19 PageID# 1119




        2.      Designation Criteria

                a.      CONFIDENTIAL Information. A producing party, including any party to

 this action and any nonparty producing information or material voluntarily or pursuant to a

 subpoena or court order, shall designate as CONFIDENTIAL only such information that the

 producing party in good faith believes in fact is non-public, sensitive, or confidential

 information. Information that is generally available to the public, such as public filings,

 advertising materials, and the like, shall not be designated as CONFIDENTIAL. Information

 and documents that may be designated as CONFIDENTIAL include, but are not limited to,

 confidential technical, sales, marketing, financial, or other commercially sensitive information.

 Correspondence and other communications and documents between the parties or with

 nonparties may be designated as CONFIDENTIAL if the communication was made with the

 understanding or reasonable expectation that the information would not become generally

 available to the public.

                b.      HIGHLY CONFIDENTIAL Information.

                            i. HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information.

                              A producing party, including any party to this action and any nonparty

                              producing information or material voluntarily or pursuant to a

                              subpoena or court order, shall designate as HIGHLY

                              CONFIDENTIAL – ATTORNEYS’ EYES ONLY only such

                              information that is particularly sensitive information that the producing

                              party believes in good faith cannot be disclosed without creating a

                              substantial risk of harm to the producing party. HIGHLY

                              CONFIDENTIAL – ATTORNEYS’ EYES ONLY information




                                                    2
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 3 of 19 PageID# 1120




                           includes, but is not limited to, proprietary marketing, financial, sales,

                           research and development, or technical data/information; or

                           commercially sensitive competitive information, including, without

                           limitation, information relating to future products, strategic or business

                           plans, competitive analyses, or artist agreements; personnel files,

                           personal information that is protected by law, users’ personally

                           identifiable information (including information that reveals the

                           identities of specific users), and other sensitive information that, if not

                           restricted as set forth in this Protective Order, may subject the

                           producing or disclosing person to competitive or financial injury or

                           potential legal liability to third parties.

                       ii. HIGHLY CONFIDENTIAL – SOURCE CODE Information. A

                           producing party, including any party to this action and any nonparty

                           producing information or material voluntarily or pursuant to a

                           subpoena or court order, shall designate as HIGHLY

                           CONFIDENTIAL – SOURCE CODE only non-public computer

                           object code or other executable code or source code or similar

                           programming statements or instructions that in general are converted

                           into machine language by compilers, assemblers, or interpreters.

                c.     Notwithstanding the above, “Protected Information” shall not include

 information that was in the public domain at the time of disclosure; information that the

 receiving party can show, by written document, was in its lawful possession at the time of

 disclosure; or information that lawfully came into the recipient’s possession from another source




                                                   3
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 4 of 19 PageID# 1121




 without restriction as to disclosure, provided such other source had the right to make the

 disclosure to the receiving party.

         3.      Use of Protected Information

         All Protected Information provided by any party or nonparty in the course of this

 litigation shall be used solely for the purpose of preparation, trial, and appeal of this litigation

 and for no other purpose, and shall not be disclosed except in accordance with the terms hereof.

         4.      Marking of Documents

         Documents provided in this litigation may be designated by any party, or any nonparty

 producing information or material voluntarily or pursuant to a subpoena or court order, as

 Protected Information by marking each page of the documents so designated with a stamp

 indicating that the information is “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” In lieu

 of marking the original of a document, if the original is not provided, the designating party may

 mark the copies that are provided. Originals shall be preserved for inspection. Electronic

 documents and electronically stored information produced natively may be designated by the

 producing person or by any party as Protected Information by labeling the file name as

 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” but, to the extent such labeling is

 impossible or impractical, documents and electronically stored information produced natively

 may be designated as Protected Information by other reasonable means agreed to by and between

 the producing party and the receiving party in writing. If a hard copy of a document produced

 natively is used in the case as an exhibit or otherwise, the party using it shall mark each page as

 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Parties requesting production of

 documents or information from nonparties, whether by subpoena or otherwise, must notify such




                                                    4
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 5 of 19 PageID# 1122




 nonparties of this Protective Order and their ability to designate documents and information as

 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

        5.      Qualified Persons

        “Qualified Persons” means:

                a. For HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information:

                        i. attorneys who are not employees of any named party, but who are

                           retained as outside counsel by a named party in this litigation

                           (including in-house litigation counsel for the Recording Industry

                           Association of America), and their support personnel;

                       ii. a named party’s in-house counsel;

                      iii. actual or potential independent experts or consultants (and their

                           respective support personnel) engaged in connection with this

                           litigation. Prior to disclosure of any HIGHLY CONFIDENTIAL –

                           ATTORNEYS’ EYES ONLY information, such persons must execute

                           Attachment A agreeing to be bound by the terms of this Protective

                           Order (such signed document to be maintained by the attorney

                           retaining such person) and have been disclosed in writing by notice to

                           all counsel as a recipient of HIGHLY CONFIDENTIAL –

                           ATTORNEYS’ EYES ONLY information; provided, however, that

                           such persons shall not receive HIGHLY CONFIDENTIAL –

                           ATTORNEYS’ EYES ONLY information prior to the expiration of

                           the four-day objection period set forth in subparagraph 12(b) and

                           resolution of any challenge thereunder. Independent experts or




                                                 5
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 6 of 19 PageID# 1123




                      consultants under this subparagraph shall not include individual named

                      parties or current employees, officers, directors or agents of parties or

                      affiliates of parties;

                  iv. this Court and its staff and any other tribunal or dispute resolution

                      officer duly appointed or assigned in connection with this litigation;

                   v. litigation vendors and court reporters who agree to keep the

                      information confidential; and

                  vi. any person who was an author of the HIGHLY CONFIDENTIAL –

                      ATTORNEYS’ EYES ONLY information or received the

                      CONFIDENTIAL/HIGHLY CONFIDENTIAL information prior to its

                      disclosure in litigation and who agrees to keep the information

                      confidential.

             b. For HIGHLY CONFIDENTIAL – SOURCE CODE Information:

                   i. attorneys who are not employees of any named party, but who are

                      retained as outside counsel by a named party in this litigation

                      (including in-house litigation counsel for the Recording Industry

                      Association of America), and their support personnel;

                   ii. actual or potential independent experts or consultants (and their

                      respective support personnel) engaged in connection with this

                      litigation. Prior to the disclosure of any HIGHLY CONFIDENTIAL –

                      SOURCE CODE information, such persons must execute Attachment

                      A agreeing to be bound by the terms of this Protective Order (such

                      signed document to be maintained by the attorney retaining such




                                               6
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 7 of 19 PageID# 1124




                      person) and have been disclosed in writing by notice to all counsel as a

                      recipient of HIGHLY CONFIDENTIAL – SOURCE CODE

                      information; provided, however, that such persons shall not receive

                      HIGHLY CONFIDENTIAL – SOURCE CODE information prior to

                      the expiration of the four-day objection period set forth in

                      subparagraph 12(b) and resolution of any challenge thereunder.

                      Independent experts or consultants under this paragraph shall not

                      include individual named parties or current employees, officers,

                      directors, or agents of parties or affiliates of parties;

                  iii. this Court and its staff and any other tribunal or dispute resolution

                      officer duly appointed or assigned in connection with this litigation;

                      and

                  iv. litigation vendors and court reporters.

             c. For CONFIDENTIAL Information:

                   i. the persons identified in subparagraphs 5(a) and 5(b);

                   ii. any individual named party;

                  iii. such officers, directors, or employees of a named party who are

                      actively involved in the prosecution or defense of this case;

                  iv. any person who was an author of the CONFIDENTIAL information or

                      received the CONFIDENTIAL/HIGHLY CONFIDENTIAL

                      information prior to its disclosure in litigation and who agrees to keep

                      the information confidential.




                                              7
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 8 of 19 PageID# 1125




        6.      Disclosure at Depositions, Hearings, and Trial

        Information disclosed at (a) the deposition of a party or one of its present or former

 officers, directors, employees, consultants, representatives, or independent experts retained by

 counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be designated

 by any party as Protected Information by indicating on the record at the deposition that the

 testimony is “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” and is subject to the

 provisions of this Protective Order.

        Any party may also designate information disclosed at a deposition, hearing, or trial as

 Protected Information by notifying all parties in writing not later than fifteen (15) days after

 receipt of the final transcript of the specific pages and lines of the transcript that should be

 treated as Protected Information thereafter. All deposition transcripts shall be treated as

 HIGHLY CONFIDENTIAL for a period of fifteen (15) days after initial receipt of the final

 transcript. In the event that expedited disclosure may be required by a party due to an impending

 deadline regarding preparation of any filing or submission that requires consideration of the

 Protected Information in question, the concerned party shall negotiate in good faith for a

 shortened expiration period. Any portions so designated shall thereafter be treated in accordance

 with the terms of this Protective Order.

        7.      Third-Party Productions

        Any party may also designate as CONFIDENTIAL or HIGHLY CONFIDENTIAL

 information pertaining to that party which is provided in this suit by nonparties pursuant to

 requests for production, depositions on written questions, or otherwise, by notifying all parties in

 writing within thirty (30) days after the provision of such information. Upon receiving any such

 notices, all parties shall mark each page of any documents or copies containing such information




                                                    8
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 9 of 19 PageID# 1126




 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” (according to the requested designation

 in the notice) and all such information shall be treated as CONFIDENTIAL or HIGHLY

 CONFIDENTIAL information hereunder.

        Counsel for a party or a nonparty witness shall have the right to exclude from depositions

 any person who is not authorized to receive Protected Information pursuant to this Protective

 Order, but such right of exclusion shall be applicable only during periods of examination or

 testimony during which Protected Information is being used or discussed.

        To the extent possible, the court reporter shall segregate into separate transcripts

 information designated as Protected Information with blank, consecutively numbered pages

 being provided in a non-designated main transcript. The separate transcript containing Protected

 Information shall have page numbers that correspond to the blank pages in the main transcript.

        8.      Disclosure to Qualified Persons

        Protected Information shall not be disclosed or made available by the receiving party to

 persons other than Qualified Persons except as necessary to comply with applicable law or the

 valid order of a court of competent jurisdiction; provided, however, that in the event of a

 disclosure compelled by law or court order, the receiving party will so notify the producing party

 as promptly as practicable (and prior to making such disclosure) and shall seek application of

 this Protective Order or an agreement to treat such information as confidential.

        Notwithstanding the restrictions on use in this Protective Order, any party may disclose

 CONFIDENTIAL or HIGHLY CONFIDENTIAL information to (i) any employee of the

 producer of the information and (ii) any person who authored the information in whole or part or

 who received such information. Any party is free to use its own Protected Information for any

 purpose, and no use by the producing party shall affect or otherwise act as a waiver with respect




                                                  9
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 10 of 19 PageID# 1127




  to the confidential status of that information so long as the Protected Information has not been

  publicly disclosed.

         9.      Unintentional Disclosures

         Documents unintentionally produced without designation as Protected Information later

  may be designated and shall be treated as Protected Information from the date written notice of

  the designation is provided to the receiving party. If a receiving party learns of any unauthorized

  disclosure of Protected Information, the party shall promptly upon learning of such disclosure

  inform the producing party of such disclosure and shall make all reasonable efforts to prevent

  disclosure by each unauthorized person who received such information.

         10.     Consent to Disclosure and Use in Examination

         Nothing in this Protective Order shall prevent disclosure beyond its terms if each party

  designating the information as Protected Information consents to such disclosure or if the Court,

  after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in

  this Order prevent any counsel of record from utilizing Protected Information in the examination

  or cross-examination of any person who is indicated on the document as being an author, source,

  or recipient of the Protected Information, irrespective of which party produced such information.

  If counsel for a party wishes to present Protected Information to a witness other than a Qualified

  Person or an author, source, or recipient of the Protected Information, counsel will first present

  the Protected Information to opposing counsel for review and, if no objection is raised, may then

  present the material to the witness for questioning. Any party may furnish a witness who is not a

  party or a representative of a party a copy of this Protective Order before the witness is examined

  about Protected Information and ask the witness to execute Attachment A.




                                                   10
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 11 of 19 PageID# 1128




         Nothing herein shall limit in any way a producing party’s right to use or disclose its own

  Protected Information for any purpose.

         11.     Disclosure in Mediations, Hearing, and Trial

         CONFIDENTIAL and HIGHLY CONFIDENTIAL information may be disclosed in any

  mediation, settlement conference, hearings, and the trial of this case without any requirement that

  the mediator, Court, Court officials, those persons impaneled as potential jurors, or those persons

  comprising the actual jury sign any written agreement to be bound by the terms of this Protective

  Order. At any public hearing or trial, a party may make requests to the Court to take steps to

  protect the confidentiality of Protected Information to the extent appropriate and practical.

         12.     Challenging the Designation

                 a.      Protected Information. A party shall not be obligated to challenge the

  propriety of a designation of Protected Information at the time such designation is made, and a

  failure to do so shall not preclude a subsequent challenge to the designation. In the event that

  any party to this litigation disagrees at any stage of these proceedings with the designation of any

  information as Protected Information, the parties shall first try to resolve the dispute in good faith

  on an informal basis, such as by production of redacted copies. If the dispute cannot be resolved,

  the objecting party may invoke this Protective Order by objecting in writing to the party who

  designated the document or information as Protected Information. The designating party shall

  then have seven (7) days to move the Court for an order preserving the designated status of the

  disputed information. The disputed information shall remain Protected Information unless and

  until the Court orders otherwise. Failure to move for an order shall constitute a termination of

  the status of such item as Protected Information.




                                                   11
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 12 of 19 PageID# 1129




                 b.      Expert or Consultant Qualified Persons. In the event that any party in

  good faith disagrees with the designation of an actual or potential independent expert or

  consultant as a Qualified Person or the disclosure of particular Protected Information to such

  expert or consultant, the objecting party must serve, within four (4) business days of such

  designation, a written objection to the designation. The parties shall first try to resolve the

  dispute in good faith on an informal basis. If the dispute cannot be resolved, the objecting party

  shall have eight (8) business days from the date of the designation of the Qualified Person (or in

  the event particular Protected Information is requested subsequent to the designation of the

  Qualified Person, eight (8) days from service of the request) to move the Court for an order

  denying the designated expert or consultant (a) status as a Qualified Person or (b) access to

  particular Protected Information. The objecting person shall have the burden of demonstrating

  that disclosure to the disputed expert or consultant would expose the objecting party to risk of

  serious harm. Upon the timely filing of such a motion, no disclosure of Protected Information

  shall be made to the disputed expert or consultant unless and until the Court enters an order

  preserving the designation of the person as a Qualified Person.

                 c.      Non-Qualified Persons. In the event that a party in good faith contends

  that certain Protected Information should be shared with any non-Qualified Persons, such party

  may make such request in writing to the producing party. The parties shall first attempt to

  resolve the request for such exception in good faith. In the event a dispute over a non-Qualified

  Person’s access to Protected Information cannot be resolved informally, the party seeking an

  exception to allow non-Qualified Persons to access Protected Information may seek relief from

  the Court. The party seeking such exception shall have the burden of demonstrating that

  disclosure to the non-Qualified Person is necessary and would not subject the producing party to




                                                   12
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 13 of 19 PageID# 1130




  a risk of serious harm. No disclosure of Protected Information shall be made to a non-Qualified

  Person unless and until the Court enters an order permitting such disclosure.

         13.     Manner of Use in Proceedings / Filing Under Seal

         In the event a party wishes to use any Protected Information in any affidavits,

  declarations, briefs, memoranda of law, or other papers filed with the Court in this action, the

  filing party may first request permission from the producing party to de-designate the Protected

  Information for public filing, if appropriate. Nothing in this Protective Order supersedes or

  replaces any provision of Local Civil Rule 5 or the Presiding Judge’s Practice Standards.

         14.     Return of Documents

         Not later than one hundred and twenty (120) days after conclusion of this litigation and

  any appeal related to it, any Protected Information, all reproductions of such information, and

  any notes, summaries, or descriptions of such information in the possession of any of the persons

  specified in paragraph 5 (except subparagraph 5(a)(iv)–(vi) and 5(b)(iii)–(iv)) shall be returned

  to the producing party or destroyed, except as the parties may otherwise agree or this Court may

  otherwise order or to the extent such information has been used as evidence at any trial or

  hearing. Notwithstanding this obligation to return or destroy information, counsel may retain

  attorney work product and any documents that were filed with the Court, including document

  indices, but such work product and court filings shall remain subject to this Protective Order.

  Counsel are not required to delete information that may reside on electronic back-up systems, to

  the extent such information is not readily accessible and would be unduly burdensome to locate

  and remove; however, the parties agree that no Protected Information shall be retrieved from the

  electronic back-up systems after conclusion of this litigation and any related appeals.




                                                  13
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 14 of 19 PageID# 1131




         15.     Ongoing Obligations and Jurisdiction of the Court

         Insofar as the provisions of this Protective Order, or any other protective orders entered

  in this litigation, restrict the communication and use of the information protected by it, such

  provisions shall continue to be binding after the conclusion of this litigation, except that (a) there

  shall be no restriction on documents that are used as exhibits in open court unless such exhibits

  were filed under seal, and (b) a party may seek the written permission of the producing party or

  order of the Court with respect to dissolution or modification of this, or any other, protective

  order. This Court shall have jurisdiction over the parties and any other person who has had

  access to Protected Information pursuant to this Protective Order to enforce the Order’s

  provisions. Nothing in this paragraph shall be construed as a waiver of Defendant’s objection to

  the Court’s exercise of personal jurisdiction over him or evidence that the Court possesses such

  jurisdiction for anything other than the enforcement of the Protective Order.

         16.     Advice to Clients

         This Protective Order shall not bar any attorney in the course of rendering advice to such

  attorney’s client with respect to this litigation from conveying to any party client the attorney’s

  evaluation in a general way of Protected Information produced or exchanged under the terms of

  this Protective Order; provided, however, that in rendering such advice and otherwise

  communicating with the client, the attorney shall not disclose the specific contents of any

  Protected Information produced by another party if such disclosure would be contrary to the

  terms of this Protective Order.

         17.     Duty to Ensure Compliance

         Any party designating any person as a Qualified Person shall have the duty to reasonably

  ensure that such person observes the terms of this Protective Order and shall be responsible upon




                                                   14
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 15 of 19 PageID# 1132




  breach of such duty for the failure of such person to observe the terms of this Protective Order.

  This Protective Order shall be binding upon and inure to the benefit of the parties and their

  successors-in-interest.

         18.     Inadvertent Production and Waiver of Privileged Documents and
                 Information

         In addition to Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence

  502, the parties agree that the inadvertent production or disclosure of documents or information

  subject to the attorney-client privilege, work product immunity, or any other applicable privilege

  or immunity from disclosure shall not constitute a waiver of, nor a prejudice to, any claim that

  such or related material is Protected Information, privileged, or protected by the work product

  immunity or any other applicable privilege, provided that the producing party promptly notifies

  the receiving party in writing after discovery of such inadvertent production or disclosure. Such

  inadvertently produced or disclosed documents or information, including all copies thereof, shall

  be returned to the producing party or destroyed immediately upon request. The receiving party

  shall also immediately destroy any notes or other writing or recordings that summarize, reflect,

  or discuss the content of such privileged or Protected Information.

         No use shall be made of such documents or information in discovery, in deposition, in

  court filings or at trial. Nor shall such documents or information be shown to anyone, after a

  request for their return, who is not entitled to have access to them. The receiving party may

  move the Court for an order compelling production of any inadvertently produced or disclosed

  document or information, but the motion shall not assert as a ground for production the fact of

  the inadvertent production or disclosure, nor shall the motion disclose, summarize, characterize,

  or otherwise use the content of the inadvertently produced document or information (beyond any




                                                  15
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 16 of 19 PageID# 1133



  non-privileged information sufficient to provide the Court with necessary context to resolve the

  motion).

         19.     Modification and Exceptions

  Any party may seek an order of this Court modifying this Protective Order or granting an

  exception to it. A party seeking an exception to this Order shall bear the burden of establishing

  the need for such exception and that the producing party will not be substantially harmed

  thereby.



         ENTERED this 27th day of April, 2021.


                                                                                   /s/
                                                       ___________________________________
                                                       THERESA CARROLL BUCHANAN
                                                       UNITED STATES MAGISTRATE JUDGE




  STIPULATED AS TO FORM AND SUBSTANCE:

  Dated: April 27, 2021                                 /s/ Scott A. Zebrak
                                                        Scott A. Zebrak (VSB No. 38729)
                                                        Matthew J. Oppenheim (pro hac vice)
                                                        Lucy Grace D. Noyola (pro hac vice)
                                                        Kellyn M. Goler (pro hac vice)
                                                        OPPENHEIM + ZEBRAK, LLP
                                                        4530 Wisconsin Avenue, NW, 5th Floor
                                                        Washington, DC 20015
                                                        Tel: (202) 480-2999
                                                        Fax: (866) 766-1678
                                                        scott@oandzlaw.com
                                                        matt@oandzlaw.com
                                                        lucy@oandzlaw.com
                                                        kellyn@oandzlaw.com

                                                        Attorneys for Plaintiffs




                                                  16
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 17 of 19 PageID# 1134




                                             /s/ Jeffrey H. Geiger
                                            Jeffrey H. Geiger (VSB No. 40163)
                                            SANDS ANDERSON PC
                                            1111 E. Main Street, Suite 2400
                                            Bank of America Plaza
                                            P.O. Box 1998 (23218)
                                            Richmond, Virginia 23218-1998
                                            Telephone: (804) 783-7248
                                            jgeiger@sandsanderson.com

                                             /s/ Valentin D. Gurvits
                                            Valentin D. Gurvits (pro hac vice)
                                            BOSTON LAW GROUP, PC
                                            825 Beacon Street, Suite 20
                                            Newton Centre, Massachusetts 02459
                                            Telephone: 617-928-1804
                                            vgurvits@bostonlawgroup.com

                                             /s/ Evan Fray-Witzer
                                            Evan Fray-Witzer (pro hac vice)
                                            CIAMPA FRAY-WITZER, LLP
                                            20 Park Plaza, Suite 505
                                            Boston, Massachusetts 02116
                                            Telephone: 617-426-0000
                                            Evan@CFWLegal.com

                                             /s/ Matthew Shayefar
                                            Matthew Shayefar (pro hac vice)
                                            Law Office of Matthew Shayefar, PC
                                            925 N La Brea Ave
                                            West Hollywood, California 90038
                                            Telephone: 323-948-8101
                                            matt@shayefar.com

                                            Attorneys for Defendant




                                       17
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 18 of 19 PageID# 1135




                       STIPULATED PROTECTIVE ORDER – Attachment A

                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA




   UMG RECORDINGS, INC., et al.,

                          Plaintiffs,
                                                    Case No. 1:18-cv-00957-CMH-TCB
                  v.

   KURBANOV, et al.,

                          Defendants.


                        ACKNOWLEDGMENT OF PROTECTIVE ORDER

         I, _____________________ [name], state the following under penalties of perjury as

  provided by law:

         I am __________________ [position] for __________________ [employer]. I will be

  receiving Confidential and/or Highly Confidential information that is covered by the Stipulated

  Protective Order governing this case and entered by the Court on April ____, 2021. I have read

  the Stipulated Protective Order and understand that the Confidential and/or Highly Confidential

  information is provided pursuant to the terms and conditions in that Order.

         I agree to be bound by the Stipulated Protective Order. I agree to use the Confidential

  and/or Highly Confidential information solely for purposes of this case. I understand that neither

  the Confidential and/or Highly Confidential information nor any notes concerning that

  information may be disclosed to anyone that is not bound by the Stipulated Protective Order. I

  agree to return the Confidential and/or Highly Confidential information and any notes

  concerning that information to the attorney for the producer of Confidential and/or Highly
Case 1:18-cv-00957-CMH-TCB Document 90 Filed 04/28/21 Page 19 of 19 PageID# 1136




  Confidential information or to destroy the information and any notes at the attorney’s request as

  required by the Stipulated Protective Order.

         I submit to the jurisdiction of the Court that issued the Protective Order for purposes of

  enforcing that Order. I give up any objections I might have to that Court’s jurisdiction over me

  or to the propriety of venue in that Court.



                                                       __________________________________

                                                       Name:

                                                       Title:

                                                       Date:
